In an action to recover damages for medical malpractice, etc., the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated November 8, 1990, as denied his motion to compel the plaintiffs’ attorney to accept the defendant’s answer containing the defense of lack of personal jurisdiction.
Ordered that the order is affirmed insofar as appealed from, with costs.
The granting of the defendant’s motion would have vitiated *645the stipulation whereby the plaintiffs extended the defendant’s time to serve its answer in exchange for a waiver by the defendant of the defense of lack of personal jurisdiction. Because setting aside the stipulation could have irrevocably upset the status quo, resulting in the dismissal of the complaint, the motion was properly denied (cf., Matter of Frutiger, 29 NY2d 143, 149). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.